Case 2:20-cv-10350-ODW-MRW Document 18 Filed 04/06/21 Page 1 of 5 Page ID #:253




  1                                                                                                 O
  2
  3
  4
  5
  6
  7
  8
                            United States District Court
  9
                            Central District of California
 10
 11   AMBER THAYER, an individual                     Case № 2:20-CV-10350-ODW (MRWx)
 12                        Plaintiff,                 ORDER DENYING MOTION TO
 13          v.                                       REMAND [9]
 14   SECURITAS SECURITY SERVICES
 15   USA, INC, a Delaware corporation; et
      al.,
 16
                           Defendants.
 17
 18                                     I.   INTRODUCTION
 19          Plaintiff Amber Thayer moves to remand this action for lack of diversity
 20   jurisdiction. (Mot. to Remand (“Motion” or “Mot.”) 1, ECF No. 9.) Thayer contends
 21   that Defendant Securitas Security Services USA, Inc. (“Securitas”) failed to meet its
 22   burden to establish diversity jurisdiction under 28 U.S.C. § 1332(a) because the
 23   amount in controversy is less than the jurisdictional threshold of $75,000. (Id.) For
 24   the reasons that follow, the Court DENIES Thayer’s Motion1.
 25
 26
 27
      1
 28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-10350-ODW-MRW Document 18 Filed 04/06/21 Page 2 of 5 Page ID #:254




  1                                  II.    BACKGROUND
  2         On September 1, 2017, Securitas hired Thayer to work as a Human Resources
  3   Specialist/Administrator.    (Notice of Removal (“NOR”), Ex. A (“Complaint” or
  4   “Compl.”) ¶ 19, ECF No. 1-1.) On July 16, 2019, Securitas terminated Thayer from
  5   the company. (Id.) Thayer claims that Securitas terminated her employment because
  6   she requested family and medical leave. (Id. ¶ 28.)
  7         On August 14, 2020, Thayer filed a Complaint in the Los Angeles County
  8   Superior Court. (NOR ¶ 3; see generally Compl.) In the Complaint, Thayer alleges
  9   thirteen causes of action against Securitas regarding her employment and termination,
 10   including six causes of action pursuant to the Fair Employment and Housing Act
 11   (“FEHA”). (Compl. ¶¶ 37–148.) On November 12, 2020, Securitas removed this
 12   action to this Court on the basis of alleged diversity jurisdiction. (NOR ¶ 1.) Now
 13   Thayer moves to remand this action, challenging Securitas’s assertion that the amount
 14   in controversy exceeds the jurisdictional threshold. (See generally Mot.)
 15                               III.     LEGAL STANDARD
 16         Federal courts are courts of limited jurisdiction, having subject-matter
 17   jurisdiction only over matters authorized by the Constitution and Congress. U.S.
 18   Const. art. III, § 2, cl. 1; Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
 19   377 (1994). A suit filed in a state court may be removed to federal court if the federal
 20   court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Federal
 21   courts have original jurisdiction where an action presents a federal question under
 22   28 U.S.C. § 1331, or diversity of citizenship under 28 U.S.C. § 1332. Accordingly, a
 23   defendant may remove a case from state court to federal court pursuant to the federal
 24   removal statute, 28 U.S.C. § 1441, on the basis of federal question or diversity
 25   jurisdiction. Diversity jurisdiction requires complete diversity of citizenship among
 26   the adverse parties and an amount in controversy exceeding $75,000, exclusive of
 27   interest and costs. 28 U.S.C. § 1332(a).
 28




                                                 2
Case 2:20-cv-10350-ODW-MRW Document 18 Filed 04/06/21 Page 3 of 5 Page ID #:255




  1         Courts strictly construe the removal statute against removal jurisdiction, and
  2   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal
  3   in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The
  4   party seeking removal bears the burden of establishing federal jurisdiction. Id.
  5                                  IV.    DISCUSSION
  6         Thayer does not dispute that complete diversity exists, but she contends that this
  7   case must be remanded because: (1) Securitas did not submit summary-judgment-type
  8   evidence with its Notice of Removal to support its amount in controversy allegation;
  9   and (2) Securitas’s calculations fail to demonstrate that Thayer’s damages exceed the
 10   $75,000 threshold. (See generally Mot.) In opposition, Securitas contends that it has
 11   satisfied its burden to demonstrate that the amount in controversy exceeds $75,000.
 12   (Opp’n to Mot. 1–10, ECF. No. 12.) Securitas is correct.
 13         First, the Court addresses Thayer’s contention that Securitas’s removal was
 14   deficient.   The law is clear on a defendant’s burden of proof on removal: “[A]
 15   defendant’s notice of removal need include only a plausible allegation that the amount
 16   in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating
 17   Co., LLC v. Owens, 574 U.S. 81, 89 (2014). Summary-judgment-type evidence is
 18   required only when the defendant’s allegation is questioned by the court or challenged
 19   by the plaintiff. Id. at 88. Here, Securitas alleged in its Notice of Removal that based
 20   on Thayer’s allegations concerning her wages and a reasonable estimate of this case
 21   proceeding to trial one year from removal, she could claim approximately $76,731.20
 22   in lost wages alone. (See NOR ¶ 22.) This is sufficient for purposes of the removal
 23   petition. See, e.g., Calhoun v. Consol. Disposal Serv., LLC, No. CV 19-2315-MWF
 24   (MRWx), 2019 WL 2522677, at *2 (C.D. Cal. June 18, 2019) (“Defendants [are] not
 25   required to submit summary-judgment-type evidence in the Notice of Removal to
 26   prove up the amount in controversy.”).
 27         Second, the Court addresses Thayer’s contention that Securitas’s calculations
 28   concerning the amount in controversy are incorrect. (Mot. 5–6.) The Ninth Circuit




                                                  3
Case 2:20-cv-10350-ODW-MRW Document 18 Filed 04/06/21 Page 4 of 5 Page ID #:256




  1   has held that “the amount in controversy is not limited to damages incurred prior to
  2   removal” but “includes all relief claimed at the time of removal to which the plaintiff
  3   would be entitled if she prevails.” Chavez v. JPMorgan Chase & Co., 888 F.3d 413,
  4   414 (9th Cir. 2018). Courts separate lost wages into two categories: “past wages—
  5   i.e., lost wages between the date of Plaintiff’s termination and the date of removal—
  6   and future wages—i.e., lost wages between the date of removal and trial.” Fisher v.
  7   HNTB Corp., No. 2:18-CV-08173-AB-MRW, 2018 WL 6323077, at *5 n.7 (C.D. Cal.
  8   Dec. 3, 2018). “If a plaintiff claims at the time of removal that her termination caused
  9   her to lose future wages . . . then there is no question that future wages are ‘at stake’ in
 10   the litigation.” Chavez, 888 F.3d at 417.
 11          Here, Thayer alleges that she “is entitled to past and future lost wages.”
 12   (Compl. ¶ 34.) Consequently, there is no question that Thayer’s future wages are at
 13   stake. See Chavez, 888 F.3d at 417. Thayer’s lost wages then, include all wages from
 14   her date of termination in July 16, 2019, until the date set for trial, March 8, 2022
 15   (approximately thirty-one months). (Compl. ¶ 27; Scheduling Order, ECF No. 17.)
 16          In the Complaint, Thayer alleges that her “hourly wage was $15.85” and that
 17   she worked a “fixed schedule . . . five days per week, Monday through Friday, for
 18   approximately eight hours per day.” (Compl. ¶ 20.) Based on Thayer’s allegations,
 19   her monthly wage was approximately $2,536.2 Multiplying Thayer’s monthly wage
 20   of $2,536 by thirty-one months results in a total of $78,616 for past and future lost
 21   wages. Thus, Thayer’s claimed lost wages alone satisfy the amount in controversy, as
 22   they exceed $75,000. See 28 U.S.C. § 1332(a).
 23          Based on the foregoing, the Court need not consider Thayer’s other claimed
 24   damages to find the amount in controversy for diversity jurisdiction. Therefore, the
 25   Court has subject matter jurisdiction and DENIES Thayer’s motion. Additionally,
 26   Thayer’s request for attorney’s fees is DENIED as moot.
 27
      2
 28     The Court bases its calculation on Thayer’s allegations that she worked five days per week, at
      approximately eight hours per day: ($15.85 x 8 x 5 x 4 = $2,536 per month). (See Compl. ¶ 20.)



                                                     4
Case 2:20-cv-10350-ODW-MRW Document 18 Filed 04/06/21 Page 5 of 5 Page ID #:257




  1                               V.   CONCLUSION
  2        For the reasons discussed above, the Court DENIES Thayer’s Motion to
  3   Remand and DENIES as moot Thayer’s request for fees and costs. (ECF No. 9.)
  4
  5        IT IS SO ORDERED.
  6
  7        April 6, 2021
  8
  9                             ____________________________________
 10                                      OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                             5
